Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement is entered into this 5th day of October, 2015 (the
“Effective Date”), by and among Franklin Equities, LLC, a Massachusetts limited
liability company with a principal place of business at 153 Buckskin Drive,
Weston, MA 02493, FE Potash 100, LLC, a Massachusetts limited liability company
with a principal place of business at 153 Buckskin Drive, Weston, MA 02493
(collectively, the “Franklin Parties”); Sycamore Networks, Inc., a Delaware
corporation with a principal place of business at 300 Brickstone Square, Suite
201, Andover, MA 01810 (“Sycamore”); and Princeton Tyngsboro Commons LLC, a
Massachusetts limited liability company with a principal place of business at
1115 Westford Street, 4th Floor, Lowell, MA 01851 (“Princeton”); and, with
respect to Sections 2 - 4, and 7–15 and beneficially as to Section 5 only,
Potash Properties, LLC, a Massachusetts limited liability company with a
principal place of business at 18 Progress Avenue, Tyngsborough, MA 01879 (“MCH
Potash”) (each of Franklin Equities, LLC, FE Potash 100, LLC, Sycamore,
Princeton, and MCH Potash a “Party” and all, collectively, the “Parties”).

RECITATIONS

WHEREAS, Franklin Equities, LLC is the owner of land shown as Lot 4 on a
subdivision plan entitled “Vesper Executive Park,” prepared by Dana F. Perkins
and Associates, dated December 11, 1987, revised March 1, 1998, and recorded
with the Middlesex (North) Registry of Deeds in Plan Book 166, Page 53 (the
“Vesper Plan”), which land is also known and numbered as 300 Potash Hill Road,
Tyngsborough;

WHEREAS, FE Potash 100, LLC is the owner of land shown as Lot 2 on the Vesper
Plan, which land is also known and numbered as 100 Potash Hill Road,
Tyngsborough;

WHEREAS, Sycamore is the owner of land shown as Lots 5–17, Green Space A, and
most of the way named Potash Hill Road as shown on the Vesper Plan
(collectively, the “Sycamore Land”);

WHEREAS, Sycamore has agreed to sell and Princeton has agreed to buy the
Sycamore Land;

WHEREAS, Princeton (or its affiliates) have received a number of permits and
approvals for various portions of the Sycamore Land and have prepared, with
Sycamore’s approval, an Approval Not Required plan prepared by Land Engineering
and Environmental Development dated February 14, 2015 (a reduced-size copy of
which is attached hereto and incorporated herein as Exhibit H, the “ANR Plan”)
to show the potential division of the Sycamore Land into multiple, separate
parcels for various uses;

WHEREAS, the Franklin Parties have initiated litigation captioned as Franklin
Equities, LLC, et al. v. Sycamore Networks Real Estate, LLC, et al.,
Massachusetts Land Court Case No. 2105 Misc. 000097 (Foster, J.), challenging
Sycamore’s right to use the built portion of Potash Hill Road and seeking
related relief (the “Potash Hill Road Litigation”);

WHEREAS, Princeton has agreed sell and MCH Potash has agreed to buy a portion of
the Sycamore Land shown as Lot B on the ANR Plan containing 1,378,865 +/- square
feet (the “MCH



--------------------------------------------------------------------------------

Potash Parcel”), on which MCH Potash intends to establish as a 3-unit commercial
condominium, and on which MCH Potash intends to construct an industrial building
and related improvements to assemble hoists, cranes, and similar devices (the
“Mass Crane & Hoist Project”) shown as Phase I on the Layout Plan dated
January 15, 2015 attached hereto as Exhibit J (the “Layout Plan”), a sports
training complex (the “Sports Complex Project”) shown as Phase II on the Layout
Plan, and another to-be-determined building(s) and use(s) pursuant to the
Tyngsborough Zoning Bylaw (the “Third Parcel Project”) shown as Phase III on the
Layout Plan (collectively the “MCH Potash Project”); and

WHEREAS, on or about May 21, 2015, the Tyngsborough Planning Board granted a
special permit and site plan special permit to MCH Potash for the Mass Crane &
Hoist Project (the “Mass Crane & Hoist Decision”);

WHEREAS, the Franklin Parties have initiated litigation captioned as Franklin
Equities, LLC, et al. v. Tyngsborough Planning Board, et al., Massachusetts Land
Court Case No. 2015 Misc. 000221 (Foster, J.), challenging the Mass Crane &
Hoist Decision and seeking related relief (the “Mass Crane & Hoist Litigation”);
and

WHEREAS, the Parties wish to end their disputes with respect to the Parties’
rights in the built portion of Potash Hill Road, and to resolve related matters
as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises
contained herein, the Parties agree as follows:

1. Upon the execution of this agreement by all Parties, the Franklin Parties and
Sycamore will execute a stipulation of dismissal of the Potash Hill Road
Litigation, with prejudice and without costs, in the form of Exhibit A hereto,
and will deliver the executed stipulation of dismissal to Fidelity National
Title Insurance Company to be held in escrow pursuant to the escrow agreement
attached hereto as Exhibit B. If the Land Court requires any changes to the
stipulation of dismissal or any other action by one or more of the Parties to
enter the stipulation into the record and dismiss the Potash Hill Road
Litigation, the Parties will work together cooperatively to ensure that the
Potash Hill Road Litigation is dismissed as contemplated herein.

2. Upon the execution of this agreement by all Parties, the Franklin Parties and
MCH Potash will execute a stipulation of dismissal of the Mass Crane & Hoist
Litigation, with prejudice and without costs, in the form of Exhibit C hereto,
and will deliver the executed stipulation of dismissal to Fidelity National
Title Insurance Company to be held in escrow pursuant to the escrow agreement
attached hereto as Exhibit B. If the Land Court requires any changes to the
stipulation of dismissal or any other action by one or more of the Parties to
enter the stipulation into the record and dismiss the Mass Crane & Hoist
Litigation, the Parties will work together cooperatively to ensure that the Mass
Crane & Hoist Litigation is dismissed as contemplated herein.

3. Upon the execution of this Agreement by all the Parties, the Parties will
execute an escrow agreement in the form of Exhibit B attached hereto and deliver
the executed escrow agreement to Fidelity National Title Insurance Company.

4. Upon the execution of this Agreement by all Parties, the Parties shall
execute and file motions to stay the Potash Hill Road Litigation and the Mass
Crane & Hoist Litigation with the

 

-2-



--------------------------------------------------------------------------------

Land Court in the form of Exhibits F & G attached hereto. The Franklin Parties
will endeavor to obtain the assent of the Tyngsborough Planning Board to the
filing of the motion to stay the Mass Crane & Hoist Litigation; the Parties will
file the motion to stay the Mass Crane & Hoist Litigation within fourteen
(14) days after the execution of this Agreement by all Parties, regardless of
whether the Tyngsborough Planning Board assents to the filing of that motion.

5. Upon the execution of this Agreement by all Parties, the Franklin Parties and
Sycamore will execute and deliver to Fidelity National Title Insurance Company a
Termination of Reciprocal Easement Agreement and New Potash Hill Road Easement
Agreement in substantially the form of Exhibit D hereto, to be recorded with and
immediately prior to the deed from Sycamore to Princeton, as provided for in the
escrow agreement attached hereto as Exhibit B. If the Registry of Deeds or
either Princeton’s or MCH Potash’s respective title insurance underwriter
requires any changes to the Termination of Reciprocal Easement Agreement and New
Potash Hill Road Easement Agreement to enable the Registry of Deeds to accept
the document for recording, or to enable the title insurers to issue owners’
policies with an endorsement for access over Potash Hill Road without exceptions
for access limitations along the improved portion of Potash Hill Road or the
Parties wish to include certain provisions from the original Reciprocal Easement
Agreement, the Parties will work together cooperatively to make such changes.

6. Before the closing of the sale of the Sycamore Land by Sycamore to Princeton,
Sycamore and Princeton shall deposit the aggregate sum of one hundred
twenty-five thousand dollars ($125,000.00) (the “Settlement Funds”) with the
Escrow Agent, to be disbursed as provided in the escrow agreement attached
hereto as Exhibit B.

7. Except for inspections or non-construction related work and activities,
Sycamore, Princeton, and MCH Potash, and their respective successors and
assigns, shall not exercise their rights under the Mass Crane & Hoist Decision
until the Stipulations of Dismissal and the Settlement Funds have been released
by the Escrow Agent as provided for in the escrow agreement attached hereto as
Exhibit B.

8. If Sycamore, Princeton, or MCH Potash constructs a sewer extension or other
type of sewer line connecting the Sycamore Land in the vicinity of Lot 2 and Lot
4 on the Vesper Plan to the Town of Tyngsborough’s sanitary sewer system, the
Party constructing such sewer extension or connection will extend a connection
stub to the property line of 100–300 Potash Hill Road at a location reasonably
agreed to by Franklin Equities, LLC, at no cost or expense to either of the
Franklin Parties; provided that if the Town of Tyngsborough first provides a
sewer extension or connection to Lot 2 and Lot 4 then the Parties shall have no
obligation to provide any additional sewer extension or connection to those
lots. If FE Potash 100, LLC or Franklin Equities, LLC chooses to connect to the
sewer connection stub, the permitting, constructing, and operating of such a
connection(s) shall be at the sole cost and expense of the Franklin Parties
Party whose property benefits from such connection. Any sewer assessment,
betterment, or other fee or charge imposed on any Party by the Town of
Tyngsborough shall be the sole obligation of that Party. Princeton and MCH
Potash shall be jointly liable to the Franklin Parties to guaranty the
performance of such obligation notwithstanding any transfer of title.

9. In constructing the Mass Crane & Hoist Project, MCH Potash shall include the
landscaping and screening facing 300 Potash Hill Road as approved in the Mass
Crane & Hoist

 

-3-



--------------------------------------------------------------------------------

Decision. MCH Potash shall be liable to the Franklin Parties to guaranty the
performance of such obligation notwithstanding any transfer of title.

10. On or before the earlier of (i) three (3) months after completion of the
latter of construction of the Mass Crane & Hoist Project, the Sports Complex
Project, or the Third Parcel Project, or (ii) five (5) years after the Effective
Date of this Agreement, Princeton and MCH Potash will undertake the repairs and
improvements to the built portion of Potash Hill Road set forth in Exhibit E
hereto at their sole cost and expense. Princeton and MCH Potash will complete
this work within six months following the commencement of such work, subject to
any delays caused by weather, availability of paving products or in the issuance
of any required permits or approvals. Any mechanics’ liens or similar
encumbrances that arise from the work performed under this Section shall be
promptly discharged by Princeton and MCH Potash, by bonding or otherwise. Upon
completion of this work, Princeton and/or MCH Potash, with the consent and
cooperation of the Franklin Parties, shall use best, good faith efforts and take
all reasonable and necessary steps to petition the Town of Tyngsborough to
accept the built portion of Potash Hill Road as a town public way in the manner
set forth in the Tyngsborough General By-Laws and/or the Subdivision Rules and
Regulations. Princeton and MCH Potash shall be jointly liable to the Franklin
Parties to guaranty the performance of such obligation notwithstanding any
transfer of title.

11. Upon the closing of the sale of the Sycamore Land to Princeton and of the
MCH Potash Parcel to MCH Potash, and until the commencement of construction of
the Mass Crane & Hoist Project, Franklin Equities will have primary
responsibility for repairs to and maintenance of the built portion of Potash
Hill Road. Provided that such plans for such repairs and maintenance are
approved in advance by Princeton and MCH Potash which approvals shall not be
unreasonably refused, delayed, or conditioned, the costs of such repairs and
maintenance of the built portion of Potash Hill Road shall be allocated 75% to
Princeton and MCH Potash (or their successors or assigns) and 25% to the
Franklin Parties (or their successors or assigns). This cost allocation shall
remain until the issuance of a building permit for the Sports Complex Project or
Third Parcel Project, at which time the allocation of costs shall be 85% to
Princeton and MCH Potash (or their successors or assigns) and 15% to the
Franklin Parties (or their successors or assigns). This allocation applies only
to expenses concerning the built portion of Potash Hill Road as it presently
exists, the parties expressly agreeing that the Franklin Parties shall bear no
obligation for any road-related expenses for any future extension of Potash Hill
Road that as of the Effective Date has not yet been constructed. If the Town of
Tyngsborough accepts all or part of Potash Hill Road as a public way of the
town, the Parties shall thereafter have no further obligations or
responsibilities under Paragraph 10 or this Paragraph 11 with respect to any
portion of Potash Hill Road accepted as a public way, other than to pay their
share as set forth in this paragraph of any repairs or maintenance completed
before such acceptance.

12. The Franklin Parties, for themselves and their successors and assigns,
hereby agree not to, and waive any rights to, challenge or impede in any way any
permits or approvals issued by a governmental entity (past, present and future)
for the approval, construction, maintenance, or operation of (i) the Princeton
residential / commercial / solar project approved by the Tyngsborough Planning
Board in decisions issued on or about November 11, 2011 and December 16, 2014,
by the Tyngsborough Board of Selectmen in a decision issue on or about June 7,
2010, and by the Tyngsborough Conservation Commission in Orders of Conditions
issued on or about September 28, 2010 and November 14, 2013, including without
limitations changes to the configurations of buildings or configuration of uses
approved by that decision that comply with

 

-4-



--------------------------------------------------------------------------------

applicable zoning requirements, (ii) the Mass Crane & Hoist Project, (iii) the
Sports Complex Project, or (iv) any other development, construction,
maintenance, operation, and use of the Third Parcel Project site or any
remaining portions of the Sycamore Land by Princeton or its successors or
assigns for uses listed as “‘Non-Appealable / Allowed’ Permissible Uses” in
Exhibit I, in each case whether the permits and approvals for such development
or operation are currently existing or granted or issued in the future, provided
that permits or approvals comply with the applicable governing laws. This
Paragraph 12 shall not be construed to limit or waive any claims the Franklin
Parties may have in the future concerning the use of the land described herein,
which claims are not related to the permitting of such uses by governmental
entities or applicable law.

13. If the closing of the sale of the Sycamore Land to Princeton does not occur
on or before December 31, 2015, or such later date to which the Parties may
extend this deadline by a mutually-acceptable, written instrument signed by all
Parties, (x) the Parties shall have no further obligations hereunder and shall
instruct Fidelity National Title Insurance Company to return each document being
held in escrow to the Party that placed the document in escrow and (y) the
Franklin Parties may re-start the Potash Hill Road Litigation and/or the Mass
Crane & Hoist Litigation and, if necessary, file with the Land Court any
appropriate pleadings or memoranda to lift any stay of and to re-start the
Litigation.

14. Upon the closing of the sale of the Sycamore Land to Princeton and the
recording of the deed thereof, Sycamore’s obligations or responsibilities under
this agreement shall transfer to Princeton and Sycamore shall have no further
obligations or responsibilities under this agreement.

15. Miscellaneous

 

  a. This agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors, assigns, heirs, and any person or
entity claiming through or under them. Specifically and without limitation, all
of the Parties’ obligations herein shall be binding on their respective heirs,
affiliates, agents, assignees, and transferees, and these obligations shall be
incorporated in any purchase and sale agreement, lease, or other instrument of
conveyance of the Parties’ interests in the land that is the subject of this
Agreement.

 

  b. This agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without regard to choice of laws
principles, and the courts of Middlesex County, including the Land Court
Department of the Trial Court, shall have exclusive jurisdiction over any claims
arising hereunder.

 

  c. No modification, amendment, or waiver of any provision of this agreement
shall be effective unless in writing specifically referring hereto and signed by
the Parties to which such modification, amendment, or waiver applies, or by
their respective representatives, successors, assigns, or heirs or other person
or entity claiming through or under them, as the case may be.

 

  d. This agreement constitutes the entire agreement among the Parties with
respect to the subject matter hereof, and supersedes all other agreements
between them, whether oral or in writing, with respect to the subject matter
hereof.

 

  e.

The failure to enforce at any time any provision of this agreement or to require
at any time the performance by another Party of any provision will not affect
either the

 

-5-



--------------------------------------------------------------------------------

  validity of this agreement or any part hereof or the right of any Party
thereafter to enforce each and every such provision in accordance with the terms
of this agreement.

 

  f. This agreement may be executed in multiple counterparts, each of which
counterpart copy shall be deemed to be an original for all purposes.

 

  g. The Parties each acknowledge that in entering this agreement, each is
acting with the benefit of and on the advice of counsel of its own choosing.

 

  h. The exhibits to this agreement are hereby incorporated into this agreement
as if fully set forth herein.

 

  i. Each of the undersigned hereby authorize and agree that they have signed
this agreement on behalf of and as a duly authorized agent/representative of the
entity for which they have signed, and that no certificate of vote, resolution
or other evidence of authority shall be necessary to establish the individual
signer’s authority or bind the entity to the provisions hereof.

[Signatures on following page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this settlement agreement as an
instrument under seal as of the date first set forth above:

 

FRANKLIN EQUITIES, LLC     FE POTASH 100, LLC By:  

/s/ Mark R. Reardon

    By:  

/s/ Mark R. Reardon

  Mark R. Reardon,       Mark R. Reardon,   Its Manager       Its Manager
SYCAMORE NETWORKS, INC.     PRINCETON TYNGSBORO COMMONS LLC       By Princeton
MGR Inc., its Manager By:  

/s/ David Guerrera

        David Guerrera,     By:  

/s/ Terry Flahive

  Its President       Its Vice President,         Duly authorized and not
individually POTASH PROPERTIES, LLC       By:  

/s/ George A. Frost

        George A. Frost,         Its Manager       By:  

/s/ Darryl A. Wickens

        Darryl A. Wickens,         Its Manager      

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS              LAND COURT DEPARTMENT OF THE TRIAL COURT

 

FRANKLIN EQUITIES, LLC and FE POTASH 100, LLC,     

Plaintiffs

    

 

v.

    

 

No. 2015 Misc. 000097 (Foster, J.)

SYCAMORE NETWORKS REAL ESTATE, LLC, and CHARLES MCANSIN ASSOCIATES, a Limited
Partnership,     

Defendants

    

STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Mass. R. Civ. Pro. 41(a)(1), Franklin Equities, LLC, FE Potash 100,
LLC, and Sycamore Networks, Inc., as successor-by-merger to Sycamore Networks
Real Estate, LLC stipulate to the dismissal with prejudice of the
above-captioned action and of the claims stated therein, without costs to any
party, with all parties waiving any rights of appeal.1

 

Franklin Equities, LLC     Sycamore Networks, Inc. By its attorneys     By its
attorneys,

 

   

 

Daniel C. Hill (BBO #644885)     Charles N. Le Ray (BBO#600196) Pater J. Cura
(BBO #564195)     Dain, Torpy, Le Ray, Wiest & Garner, P.C.

Of Counsel

    745 Atlantic Avenue, 5th Floor HILL LAW     Boston, MA 02111 43 Thorndike
Street     Tel: 617.542.4800 Cambridge, MA 02141     Fax: 617.542.4808 (617)
494-8300     cleray@daintorpy.com dhill@danhilllaw.com    

 

1  By a Certificate of Cancellation dated December 31, 2008, filed with the
Secretary of the Commonwealth, Corporations Division on February 18, 2010,
Charles McAnsin Association, a Limited Partnership, ceased to exist. A certified
copy of that Certificate of Cancellation is attached.



--------------------------------------------------------------------------------

FE Potash 100, LLC By its attorneys

 

Daniel C. Hill (BBO #644885) Pater J. Cura (BBO #564195)

Of Counsel

HILL LAW 43 Thorndike Street Cambridge, MA 02141 (617) 494-8300
dhill@danhilllaw.com

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon each
party appearing pro se and upon the attorney of record for each other party, by
first class mail this      day of             , 2015, at the following
addresses:

 

Franklin Equities, LLC and

FE Potash 100, LLC

Daniel C. Hill (BBO#644885)

Peter J. Cura (BBO#564195

Hill Law

43 Thorndike Street

Cambridge, MA 02141

  

Charles McAnsin Associates

c/o Elkin McCallum

34 Bridle Path, Nashua, NH 03060

  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

ESCROW AGREEMENT

This Escrow Agreement is entered into this 5th day of October, 2015 by and among
Franklin Equities, LLC, a Massachusetts limited liability company with a
principal place of business at 153 Buckskin Drive, Weston, MA 02493, FE Potash
100, LLC, a Massachusetts limited liability company with a principal place of
business at 153 Buckskin Drive, Weston, MA 02493 (collectively, the “Franklin
Parties”); Sycamore Networks, Inc., a Delaware corporation with a principal
place of business at 300 Brickstone Square, Suite 201, Andover, MA 01810
(“Sycamore”); Princeton Tyngsboro Commons LLC, a Massachusetts limited liability
company with a principal place of business at 1115 Westford Street, 4th Floor,
Lowell, MA 01851 (“Princeton”); and Potash Properties, LLC, a Massachusetts
limited liability company with a principal place of business at 18 Progress
Avenue, Tyngsborough, MA 01879 (“MCH Potash”) (each of Franklin Equities, LLC,
FE Potash 100, LLC, Sycamore, Princeton and MCH Potash, a “Party” and all,
collectively, the “Parties”), and Fidelity National Title Insurance Company with
a place of business at 133 Federal Street, Boston, MA 02110 (the “Escrow
Agent”).

WHEREAS, Sycamore owns land shown as shown as Lots 5–17, Green Space A, and most
of Potash Hill Road (collectively, the “Sycamore Land”) on a subdivision plan
entitled “Vesper Executive Park,” prepared by Dana F. Perkins and Associates,
dated December 11, 1987, and recorded with the Middlesex (North) Registry of
Deeds in Plan Book 166, Page 53 (the “Vesper Plan”);

WHEREAS, the Parties have entered a Settlement Agreement dated October 5, 2015
with respect to certain of the Parties’ rights and obligations concerning the
Vesper Plan land and the subdivision road known as Potash Hill Road created by
that plan (the “Settlement Agreement”);

WHEREAS, pursuant to the Settlement Agreement, the Franklin Parties and Sycamore
will execute and deliver to Escrow Agent a signed stipulation of dismissal with
prejudice of the matter captioned as Franklin Equities, LLC, et al. v. Sycamore
Networks Real Estate, LLC, et al., Massachusetts Land Court Case No. 2105 Misc.
000097 (Foster, J.) (the “Potash Hill Road Stipulation”), to be held in escrow
pursuant to this escrow agreement;

WHEREAS, pursuant to the Settlement Agreement, the Franklin Parties and Potash
Properties, LLC, a Massachusetts limited liability company with a principal
place of business at 18 Progress Avenue, Tyngsborough, MA 01879 will execute and
deliver to Escrow Agent a signed stipulation of dismissal with prejudice of the
matter captioned as Franklin Equities, LLC, et al. v. Tyngsborough Planning
Board, et al., Massachusetts Land Court Case No. 2015 Misc. 000221 (Foster, J.)
(the “Mass Crane & Hoist Stipulation”), to be held in escrow pursuant to this
escrow agreement;

WHEREAS, pursuant to the Settlement Agreement, the Franklin Parties and Sycamore
will execute and deliver to Escrow Agent a Termination of Reciprocal Easement
Agreement and New Potash Hill Road Easement Agreement, to be held in escrow
pursuant to this escrow agreement; and

WHEREAS, pursuant to the Settlement Agreement, Princeton and Sycamore will
deliver to Escrow Agent the aggregate amount of one hundred twenty-five thousand
dollars ($125,000) (the “Settlement Funds”).



--------------------------------------------------------------------------------

NOW, the obligations and rights of the Escrow Agent under this Agreement shall
be subject to the following terms and conditions:

1. The duties and obligations of Escrow Agent shall be determined solely by the
express provisions of this Escrow Agreement and no implied duties or obligations
shall be implied against Escrow Agent. Further, Escrow Agent shall be under no
obligation to refer to any other document between or among the Parties referred
to in or related to this Escrow Agreement, unless Escrow Agent is provided with
a copy of such document and consents thereto in writing.

2. Escrow Agent shall not be liable to anyone by reason of any error of
judgment, or for any act done or step taken or omitted by Escrow Agent in good
faith, or for any mistake of fact or law, or for anything which Escrow Agent may
do or refrain from doing in connection herewith, unless caused by or arising out
of Escrow Agent’s actual and intentional misconduct or gross negligence.

3. Upon receipt from the Potash Hill Road Stipulation, the Mass Crane & Hoist
Stipulation, and the Termination of Reciprocal Easement Agreement and New Potash
Hill Road Easement Agreement, Escrow Agent shall notify the Parties that it has
received those documents and is holding them in escrow.

4. Upon the closing of the sale of the Sycamore Land by Sycamore to Princeton
(the “Closing”), but before the Escrow Agent records or files for registration
with the Middlesex North Registry of Deeds any documents for the Closing, Escrow
Agent shall disburse the Settlement Funds to the Franklin Parties, divided
between the Franklin Parties as they have instructed, pursuant to wiring
instructions from the Franklin Parties provided that if the Franklin Parties
fail to provide such instruction before the Closing, Escrow Agent shall disburse
the full amount of the Settlement Funds to Franklin Equities, LLC if no division
instructions have been received, and by check if no wire instructions have been
received.

5. Upon completion of the Closing, and after disbursement of the Settlement
Funds as set forth in Paragraph 4 above, Escrow Agent shall deliver the Potash
Hill Road Stipulation to Sycamore c/o Charles N. Le Ray, Esq., Dain, Torpy, Le
Ray, Wiest & Garner, P.C., 745 Atlantic Avenue 5th Floor, Boston, MA 02111, and
shall deliver the Mass Crane & Host Stipulation to Potash Properties, c/o
Geoffrey A. Curtis, Esq., Curtis Law Office, 8 Cedar Street, Suite 55, Woburn,
MA 01810.

6. Upon completion of the Closing, and after the disbursement of the Settlement
Funds as set forth in Paragraph 4 above and delivery of the stipulations as set
forth in Paragraph 5 above, Escrow Agent shall record the Termination of
Reciprocal Easement Agreement and New Potash Hill Road Easement Agreement with
the Middlesex North Registry of Deeds, said recording to occur immediately
before the recording of the deed of the Sycamore Land from Sycamore to Princeton
and any other Closing documents.

7. In the event of any disagreement between the Parties resulting in adverse
claims and demands being made in connection with the documents held in escrow of
which Escrow Agent is notified prior to delivery or recording hereunder, Escrow
Agent shall refuse to comply with the claims or demands of any Party until such
disagreement is finally resolved (i) by a court of competent jurisdiction (in
proceedings which Escrow Agent or any other party may initiate, it being

 

B-2



--------------------------------------------------------------------------------

understood and agreed by the Parties that Escrow Agent has authority (but not
the obligation) to initiate such proceedings), or (ii) by an arbitrator in the
event that the Parties mutually and jointly determine to submit the dispute to
arbitration by the Real Estate Bar Association for Massachusetts, and in so
doing Escrow Agent shall not be or become liable to a party, or (iii) by written
settlement between the Parties.

8. The Parties each agree to jointly and severally indemnify and hold harmless
Escrow Agent against any and all losses, liabilities, costs (including legal
fees) and other expenses in any way incurred by Escrow Agent (except to the
extent the Escrow Agent willfully disregards any provision of this Escrow
Agreement to which it is bound) in connection with or as a result of any
disagreement between the Parties under this Escrow Agreement or otherwise
incurred by Escrow Agent in any way on account of its role as Escrow Agent,
except that no Party shall have any obligation to pay Escrow Agent any fee for
escrow services hereunder.

9. Escrow Agent in its sole discretion shall have the right to resign as Escrow
Agent under this Escrow Agreement, provided that it shall provide all Parties
with at least five (5) days written notice of such resignation pursuant to the
notice provisions of this Escrow Agreement. Upon any such resignation, Escrow
Agent shall transfer the Potash Hill Road Stipulation, the Mass Crane & Hoist
Stipulation, and the Termination of Reciprocal Easement Agreement and New Potash
Hill Road Easement Agreement to a successor Escrow Agent jointly approved by the
Parties (and in the absence of such approval, Escrow Agent may seek to have the
Real Estate Bar Association for Massachusetts hold the documents in escrow),
whereupon the original Escrow Agent shall have no further obligation or
liability whatsoever as Escrow Agent under this Escrow Agreement.

10. All notices, demands and requests which may be given or which are required
to be given by either party to the other, and any exercise of a right of
termination provided by this Escrow Agreement, shall be in writing and shall be
deemed effective either: (a) on the third (3rd) business day after being sent,
by certified or registered mail, return receipt requested, addressed to the
intended recipient at the address specified below with a copy via facsimile or
(b) on the first (1st) business day after being deposited into the custody of a
nationally recognized overnight delivery service such as FedEx, addressed to
such party at the address specified below. For purposes of this escrow
agreement, the addresses of the parties for all notices are as follows (unless
changed by similar notice in writing given by the particular person whose
address is to be changed):

 

If to Franklin Equities, LLC    153 Buckskin Drive    Weston, MA 02493    Attn:
Mark. R. Reardon    Fax: If to FE Potash 100, LLC    153 Buckskin Drive   
Weston, MA 02493    Attn: Mark R. Reardon    Fax: If to Sycamore Networks, Inc.
   300 Brickstone Square, Suite 201    Andover, MA 01810    Attn: David Guerrera
   Fax:

 

B-3



--------------------------------------------------------------------------------

If to Princeton Tyngsboro Commons LLC    1115 Westford Street, 4th Floor   
Lowell, MA 01851    Attn: Terry Flahive    Fax: If to Potash Properties, LLC   
18 Progress Avenue    Tyngsborough, MA 01879    Attn: George A. Frost / Daryl A.
Wickens    Fax: If to Escrow Agent:    133 Federal Street    Boston, MA 02110   
Attn: Natale E. Bray, Esq.    Fax:

[Signatures on following page]

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement under
seal as of the date set forth below.

 

FRANKLIN EQUITIES, LLC     FE POTASH 100, LLC By:  

 

    By:  

 

  Mark R. Reardon,       Mark R. Reardon,   Its Manager       Its Manager
SYCAMORE NETWORKS, INC.     PRINCETON TYNGSBORO COMMONS LLC       By Princeton
MGR Inc., its Manager By:  

 

        David Guerrera,     By:  

 

  Its President       Its Vice President,         Duly authorized and not
individually ESCROW AGENT     POTASH PROPERTIES, LLC FIDELITY NATIONAL TITLE
INSURANCE COMPANY     By:  

 

        George A. Frost,         Its Manager By:  

 

    By:  

 

Name:         Darryl A. Wickens, Title:         Its Manager

 

B-5



--------------------------------------------------------------------------------

SUPPLEMENTAL ESCROW AGREEMENT

This Supplemental Escrow Agreement supersedes, modifies, amends and is hereby
incorporated into the certain Original Escrow Agreement dated as of October 5,
2015 (the “Agreement”), by and among Franklin Equities, LLC, a Massachusetts
limited liability company (“Franklin Equities”), FE Potash 100, LLC, a
Massachusetts limited liability company (“FE Potash 100”); Sycamore Networks,
Inc., a Delaware corporation (“Sycamore”); Princeton Tyngsboro Commons LLC, a
Massachusetts limited liability company (“Princeton”); and Potash Properties,
LLC, a Massachusetts limited liability company (“MCH Potash”) (each of Franklin
Equities, FE Potash 100, Sycamore, Princeton and MCH Potash, a “Party” and all,
collectively, the “Parties”) and Fidelity National Title Insurance Company
(“Escrow Agent”) ; in the event of any conflict between this Rider and the said
Agreement, the terms of this Supplemental Escrow Agreement shall control. The
Original Escrow Agreement as modified by this Supplemental Escrow Agreement
shall hereinafter be referred to as “the Escrow Agreement.”

We, the undersigned, do hereby jointly and severally agree that the Escrow Agent
shall incur no liability whatsoever in connection with its good faith
performance under this Escrow Agreement except as may be caused by acts of
negligence, gross negligence or willful misconduct, and do hereby jointly and
severally release and waive any claims we may have against Escrow Agent, which
may result from its performance in good faith of its function under this
agreement, including but not limited to, a delay in the electronic wire transfer
of funds, except as may be caused by acts of negligence, gross negligence or
willful misconduct. Escrow Agent shall be liable only for loss or damage caused
directly by its acts of negligence, gross negligence or willful misconduct while
performing as Escrow Agent under this Escrow Agreement.

The Escrow Agent undertakes to perform only those duties which are expressly set
forth in the Escrow Agreement and the parties hereby acknowledge that these
duties are purely ministerial in nature.

The Escrow Agent shall be entitled to rely upon the authenticity of any
signature and the genuineness and validity of any writing received by Escrow
Agent relating to the Escrow Agreement. Escrow Agent may rely upon any oral
identification of a party notifying Escrow Agent orally as to matters relating
to the Escrow Agreement if such oral notification is permitted thereunder.
Escrow Agent is not responsible for the nature, content, validity or
enforceability of any of the escrow documents except for those documents
prepared by Escrow Agent.

In the event of any disagreement between the parties hereto resulting in
conflicting instructions to, or adverse claims or demands upon the Escrow Agent
with respect to the release of the Funds or the escrowed document (the
“Documents”), the Escrow Agent shall refuse to comply with any such instruction,
claim or demand so long as such disagreement shall continue and in so refusing
the Escrow Agent shall not release the escrowed funds (the “Funds”) or the
Documents. The Escrow Agent shall not be, or become liable in any way for its
failure or refusal to comply with any such conflicting instructions or adverse
claims or demands and it shall be entitled to continue to refrain from acting
until such conflicting instructions or adverse claims or demands (a) shall have
been adjusted by agreement and it



--------------------------------------------------------------------------------

shall have been notified in writing thereof by the parties hereto; or (b) shall
have finally been determined in a court of competent jurisdiction. In the
alternative, Escrow Agent may, but shall not be obligated to, file a suit in
interpleader for a declaratory judgment for the purpose of having the respective
rights of the claimants adjudicated and may deliver to the court the Funds and
Documents.

The Parties each agree to jointly and severally indemnify and hold harmless
Escrow Agent against any and all losses, liabilities, costs (including legal
fees) and other expenses in any way incurred by Escrow Agent (except to the
extent the Escrow Agent willfully disregards any provision of the Escrow
Agreement to which it is bound) in connection with or as a result of any
disagreement between the Parties under the Escrow Agreement or otherwise
incurred by Escrow Agent in any way on account of its role as Escrow Agent,
except that no Party shall have any obligation to pay Escrow Agent any fee for
escrow services hereunder.



--------------------------------------------------------------------------------

The Escrow Agent may at its sole discretion resign by giving (30) days written
notice thereof to the parties hereto. The parties shall furnish to the Escrow
Agent written instructions for the release of the Funds and Documents. If the
Escrow Agent shall not have received such written instructions within the thirty
(30) days, the Escrow Agent may petition any court of competent jurisdiction for
the appointment of a successor Escrow Agent and upon such appointment deliver
the Funds and Documents to such successor. Costs and fees incurred by the Escrow
Agent may, at the option of the Escrow Agent, be deducted from any funds held
pursuant hereto. The Escrow Agent neither approves nor disapproves of this
transaction, nor does it recommend for or against, nor does it have an opinion
as to the legality or validity of the transaction.

If the Funds are at any time attached, garnished, or levied upon under any court
order or if the payment or delivery of the Funds is stayed or enjoined by any
court order, or if any order, judgment or decree shall be made or entered by any
court affecting the Funds, Escrow Agent is authorized, in its sole discretion,
to rely upon and comply with the order, writ, judgment or decree. Escrow Agent
shall not be liable to any of the parties or to any other person firm or
corporation by reason of such compliance even though the order, writ, judgment
or decree may be subsequently reversed modified, annulled, set aside or vacated.

Upon making disposition of the Funds and delivery of the Documents in accordance
with the Escrow Agreement, Escrow Agent shall be deemed fully released and
discharged from any and all duties and obligations under the Escrow Agreement,
without the need that any other documentation be executed by the Parties.

Escrow Agent shall not be responsible for (i) any fluctuations in the interest
rate applicable to any cash held by it pursuant to or by virtue of the Escrow
Agreement ; (ii) the validity, sufficiency, collectability, or legal effect of
any instrument deposited with Escrow Agent.

The parties acknowledge that the funds will be deposited in an interest bearing
Money Market account at RBS Citizens Bank (“Citizens”). Furthermore, it is
understood and agreed by the parties that should Escrow Agent cease to maintain
its escrow accounts with Citizens, and establishes its escrow banking
relationship with another national banking institution, that said Funds will
transferred to a similar interest bearing account at said institution.

Notwithstanding anything contained in this Agreement to the contrary, Escrow
Agent has the right (but not the obligation) to require from the Parties a
written release of liability of Escrow Agent, a written authorization to release
of the Documents and/or disburse the Funds, or either.

The parties hereto do hereby certify that they are aware that the Federal
Deposit Insurance Corporation (“FDIC”) coverages apply only to a cumulative
maximum amount of $250,000 for each individual depositor for all of depositor’s
accounts at the same or related institution. The parties hereto further
understand that certain banking instruments such as, but not limited to,
repurchase agreements and letters of credit are not covered at all by FDIC
insurance.

Further the parties hereto understand that Escrow Agent assumes no
responsibility for, nor will the parties hereto hold Escrow Agent liable for,
any loss occurring which arises from the



--------------------------------------------------------------------------------

fact that the amount of the above account may cause the aggregate amount of any
individual depositor’s accounts to exceed $250,000 and that the excess amount is
not insured by the Federal Deposit Insurance Corporation or that FDIC insurance
is not available on certain types of bank instruments.

The parties to this Escrow Agreement acknowledge that the maintenance of such
escrow accounts with some depository institutions may result in Escrow Agent
being provided with an array of bank services, accommodations or other benefits
by the depository institution. Escrow Holder or its affiliates also may elect to
enter into other business transactions with or obtain loans for investment or
other purposes from the depository institution. All such services,
accommodations and other benefits shall accrue to Escrow Agent, and Escrow Agent
shall have no obligation to account to the parties to the escrow for the value
of such services, accommodations or other benefits.

[REMAINDER OF PAGE INTENTIONALLY BLANK – SIGNATURES APPEAR ON THE FOLLOWING
PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supplemental Escrow Agreement
as of October 5, 2015.

 

FRANKLIN EQUITIES, LLC     FE POTASH 100, LLC By:  

 

    By:  

 

  Mark R. Reardon,       Mark R. Reardon,   Its Manager       Its Manager
SYCAMORE NETWORKS, INC.     PRINCETON TYNGSBORO COMMONS LLC       By Princeton
MGR Inc., its Manager By:  

 

        David Guerrera,     By:  

 

  Its President       Its Vice President,         Duly authorized and not
individually ESCROW AGENT     POTASH PROPERTIES, LLC FIDELITY NATIONAL TITLE
INSURANCE COMPANY     By:  

 

        George A. Frost,         Its Manager By:  

 

    By:  

 

Name:         Darryl A. Wickens, Title:         Its Manager

Signature Page to Supplemental Escrow Agreement



--------------------------------------------------------------------------------

EXHIBIT C

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS              LAND COURT DEPARTMENT OF THE TRIAL COURT

 

FRANKLIN EQUITIES, LLC and FE POTASH 100, LLC,

 

Plaintiffs

 

v.

 

STEVEN NOCCO, KIMBERLY O’BRIEN, CARYN DECARTERET, THOMAS DELMORE, and STEVEN
O’NEIL, as they are members of the TYNGSBOROUGH PLANNING BOARD, and POTASH
PROPERTIES, INC,

 

Defendants

    

 

 

 

 

No. 2015 Misc. 000097 (Foster, J.)

STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Mass. R. Civ. Pro. 41(a)(1), the parties stipulate to the dismissal
with prejudice of the above-captioned action and of the claims stated therein,
without costs to any party, with all parties waiving any rights of appeal.

 

Franklin Equities, LLC

By its attorneys

    Steven Nocco, Kimberly O’Brien, Caryn Decarteret, Thomas Delmore, and Steven
O’Neil, as they are members of the TYNGSBOROUGH PLANNING BOARD.

 

    By their attorneys,

Daniel C. Hill (BBO #644885)

Pater J. Cura (BBO #564195)

Of Counsel

   

 

HILL LAW

43 Thorndike Street

Cambridge, MA 02141

(617) 494-8300

dhill@danhilllaw.com

   



--------------------------------------------------------------------------------

FE Potash 100, LLC

By its attorneys

    

Potash Properties, Inc.

By its attorneys

 

    

 

Daniel C. Hill (BBO #644885)

Pater J. Cura (BBO #564195)

Of Counsel

HILL LAW

43 Thorndike Street

Cambridge, MA 02141

(617) 494-8300

dhill@danhilllaw.com

    

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon each
party appearing pro se and upon the attorney of record for each other party, by
first class mail this      day of             , 2015, at the following
addresses:

 

Franklin Equities, LLC and

FE Potash 100, LLC

Daniel C. Hill (BBO#644885)

Peter J. Cura (BBO#564195

Hill Law

43 Thorndike Street

Cambridge, MA 02141

    

Tyngsborough Planning Board

c/o

    

 



--------------------------------------------------------------------------------

EXHIBIT D

TERMINATION OF RECIPROCAL EASEMENT AGREEMENT

AND

NEW POTASH HILL ROAD EASEMENT AGREEMENT

WHEREAS, Franklin Equities, LLC, a Massachusetts limited liability company with
a principal place of business at 153 Buckskin Drive, Weston, MA 02493, is the
owner of Lot 4 shown on a subdivision plan entitled “Vesper Executive Park,”
prepared by Dana F. Perkins and Associates, Inc., dated December 11, 1987,
revised March 1, 1988 and recorded with the Middlesex North Registry of Deeds
(the “Registry”) in Plan Book 166, Page 53 (the “Subdivision Plan”), by virtue
of a deed dated February 15, 2007 and recorded with said Registry in Book 20980,
Page 132;

WHEREAS, FE Potash 100, LLC, a Massachusetts limited liability company with a
principal place of business at 153 Buckskin Drive, Weston, MA 02493, is the
owner of Lot 2 shown on the Subdivision Plan by virtue of a deed dated
August 23, 2007 and recorded with said Registry in Book 21539, Page 30;

WHEREAS, Sycamore Networks, Inc. (“Sycamore”), successor-by-merger to Sycamore
Networks Real Estate, LLC, is the owner of Lots 5–17 and Green Space A
(collectively, the “Sycamore Lots”), by virtue of a deed dated October 30, 2000
and recorded with said Registry in Book 11142, Page 333 and a release deed dated
October 30, 2000 and recorded with said Registry in Book 11142, Page 339;

WHEREAS, Franklin Equities, LLC, FE Potash 100, LLC, and Sycamore (collectively,
the “Parties”), or their respective predecessors-in-title, executed and recorded
a Reciprocal Easement Agreement and an Amendment to Reciprocal Easement
Agreement concerning the land shown as Potash Hill Road on the Subdivision Plan,
which are recorded with the Registry in Book 10288, Page 144 and Book 11142,
Page 313, respectively;

WHEREAS, the Parties, being the fee simple record owners of all of the land
shown on the Subdivision Plan, desire to clarify and confirm their respective
rights in and to the improved section of Potash Hill Road, being that portion of
the Road beginning at the southeast portion of the parcel entitled “Temporary
Turnaround (end of Phase I Roadway)” on the Subdivision Plan and

 

After recording, please return to:

Charles N. Le Ray

Dain, Torpy, Le Ray, Wiest & Garner, P.C.

745 Atlantic Avenue, 5th Floor

Boston, MA 02111

Property Address: Potash Hill Road, Tyngsborough



--------------------------------------------------------------------------------

continuing in a clockwise direction along the boundaries of Lots 2, 4 and 5 to
Westford Road, and being the same premises defined as the “common roadways” in
the Amendment to Reciprocal Easement Agreement (hereinafter, the “Improved
Potash Hill Road”); and

WHEREAS, Franklin Equities, LLC, and FE Potash 100, LLC, desires to confirm and
restate their relinquishment and surrender of any and all rights of title and
interest in the unbuilt portions of Potash Hill Road extending easterly,
northerly and westerly from the Temporary Turnaround (end of Phase I Roadway )
in various courses to Westland Road as shown on the Subdivision Plan.

NOW, THEREFORE, in exchange of the mutual promises made herein, the legal
sufficiency and adequacy of which are hereby acknowledged, the Parties agree as
follows:

1. The Reciprocal Easement Agreement, as amended, is hereby terminated and shall
have no further force or effect as of the date this Agreement is recorded with
the Middlesex North Registry of Deeds.

2. The Parties hereby reserve and grant to themselves and to each other and
their respective successors and assigns non-exclusive easements over all
portions of the Improved Potash Hill Road for all purposes for which ways may be
used in the Town of Tyngsborough, to pass and repass, for ingress and egress,
from, to, between, and among any of the land shown on the Subdivision Plan,
including the right to install utilities and such other infrastructure in, on,
or beneath the Improved Potash Hill Road as may be necessary or reasonable to
develop the Parties’ respective properties, or any portion thereof.

3. The easements described herein shall constitute covenants running with, and
shall be a right appurtenant to, or be a burden upon, respectively, the land
affected, and shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns, to the extent any may have
an interest in the benefited or burdened land, as the case may be.

4. Nothing herein contained shall be deemed to be a gift or dedication of any
portion of Potash Hill Road or any portion thereof to the general public or for
any public use or purpose whatsoever, nor shall anything herein contained
prevent the Parties or any of their successors and assigns from seeking to have
Potash Hill Road or any portion thereof accepted as a public way by the Town of
Tyngsborough.

5. Franklin Equities, LLC and FE Potash 100, LLC hereby release any and all
rights to the unconstructed portion of Potash Hill Road extending easterly,
northerly and westerly from the Temporary Turnaround (end of Phase I Roadway) in
various courses to Westford Road as shown on the Subdivision Plan to Sycamore
and its successors and assigned, it being understood that Franklin Equities, LLC
and FE Potash 100, LLC shall have no right, title or interest, including without
limitation, any easement rights, in the unconstructed portion of Potash Hill
Road.

6. This agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts, without regard to choice of laws
principles, and the courts of Middlesex County, including the Land Court
Department of the Trial Court, shall have exclusive jurisdiction over any claims
arising hereunder.

 

D-2



--------------------------------------------------------------------------------

7. The failure to enforce at any time any provision of this agreement or to
require at any time the performance by another Party of any provision will not
affect either the validity of this agreement or any part hereof or the right of
any Party thereafter to enforce each and every such provision in accordance with
the terms of this agreement.

8. If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

[Signatures on following page]

 

D-3



--------------------------------------------------------------------------------

Executed, as an instrument under seal, as of the      day of              2015.

 

FRANKLIN EQUITIES, LLC     FE POTASH 100, LLC By:  

 

    By:  

 

  Mark R. Reardon,       Mark R. Reardon,   Its Manager       Its Manager

COMMONWEALTH OF MASSACHUSETTS

            , ss.

On this      day of              2015, before me, the undersigned notary public,
personally appeared Mark R. Reardon, and proved to me through satisfactory
evidence of identification, which was                     , to be the person
whose name is signed on this document, and acknowledged to me that he signed it
voluntarily for its stated purpose as Manager of Franklin Equities, LLC.

 

 

Notary Public My Commission Expires:  

 

COMMONWEALTH OF MASSACHUSETTS

            , ss.

On this      day of              2015, before me, the undersigned notary public,
personally appeared Mark R. Reardon, and proved to me through satisfactory
evidence of identification, which was                     , to be the person
whose name is signed on this document, and acknowledged to me that he signed it
voluntarily for its stated purpose as Manager of FE Potash, LLC.

 

 

Notary Public My Commission Expires:  

 

 

D-4



--------------------------------------------------------------------------------

SYCAMORE NETWORKS, INC. By:  

 

David Guerrera, Its President

COMMONWEALTH OF MASSACHUSETTS

            , ss.

On this      day of              2015, before me, the undersigned notary public,
personally appeared David Guerrera, and proved to me through satisfactory
evidence of identification, which was                     , to be the person
whose name is signed on this document, and acknowledged to me that he signed it
voluntarily for its stated purpose as President of Sycamore Networks, Inc.

 

 

Notary Public My Commission Expires:  

 

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

Repairs and improvements to the built portion of Potash Hill Road shall include:

 

  •   Adjusting manhole covers and catch basins;

 

  •   Milling damaged asphalt surface areas

 

  •   Repointing and repairing structures;

 

  •   Repairing potholes and broken areas of asphalt surface;

 

  •   Adjusting curbing as needed;

 

  •   Shimming roadway and leveling mix as needed;

 

  •   Cutting keyway at Westford Road;

 

  •   Repave street with “2” inch finish coat bituminous concrete;’

 

  •   Cleaning all catch basin sumps;

 

  •   Having a civil engineer prepare “As-Built” plan of the built portion of
Potash Hill Road after completion of the foregoing repairs and improvements.

The estimated cost of this work is $150,000. Any significant changes to the
design or layout of the built portion of Potash Hill Road shall be approved by
Franklin Equities, LLC, which approval shall not be unreasonably refused,
delayed, or conditioned.



--------------------------------------------------------------------------------

EXHIBIT F

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS              LAND COURT DEPARTMENT OF THE TRIAL COURT

 

FRANKLIN EQUITIES, LLC and FE POTASH 100, LLC,

 

Plaintiffs

 

v.

 

SYCAMORE NETWORKS REAL ESTATE, LLC, and CHARLES MCANSIN ASSOCIATES, a Limited
Partnership,

 

Defendants

    

 

 

 

 

No. 2015 Misc. 000097 (Foster, J.)

JOINT MOTION TO STAY PROCEEDINGS

Franklin Equities, LLC, FE Potash 100, LLC, and Sycamore Networks, Inc., as
successor-by-merger to Sycamore Networks Real Estate, LLC hereby jointly move to
stay the proceedings in this matter. In support thereof, the parties state that
they have entered a settlement agreement which includes the dismissal of this
action. Under that agreement, the dismissal will be filed with the Court
contemporaneously with the closing of the sale of Sycamore’s property, which the
parties expect will occur within the next few months.2

Respectfully submitted,

 

Franklin Equities, LLC

By its attorneys

   

Sycamore Networks, Inc.

By its attorneys,

 

   

 

Daniel C. Hill (BBO #644885)

Pater J. Cura (BBO #564195)

Of Counsel

HILL LAW

43 Thorndike Street

Cambridge, MA 02141

(617) 494-8300

dhill@danhilllaw.com

   

Charles N. Le Ray (BBO#600196)

Dain, Torpy, Le Ray, Wiest & Garner, P.C.

745 Atlantic Avenue, 5th Floor

Boston, MA 02111

Tel: 617.542.4800

Fax: 617.542.4808

cleray@daintorpy.com

 

2  By a Certificate of Cancellation dated December 31, 2008, filed with the
Secretary of the Commonwealth, Corporations Division on February 18, 2010,
Charles McAnsin Association, a Limited Partnership, ceased to exist. A certified
copy of that Certificate of Cancellation is attached.



--------------------------------------------------------------------------------

FE Potash 100, LLC

By its attorneys

 

Daniel C. Hill (BBO #644885)

Pater J. Cura (BBO #564195)

Of Counsel

HILL LAW

43 Thorndike Street

Cambridge, MA 02141

(617) 494-8300

dhill@danhilllaw.com

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon each
party appearing pro se and upon the attorney of record for each other party, by
first class mail this      day of             , 2015, at the following
addresses:

 

Franklin Equities, LLC and

FE Potash 100, LLC

Daniel C. Hill (BBO#644885)

Peter J. Cura (BBO#564195

Hill Law

43 Thorndike Street

Cambridge, MA 02141

    

Charles McAnsin Associates

c/o Elkin McCallum

34 Bridle Path, Nashua, NH 03060

    

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS             LAND COURT DEPARTMENT OF THE TRIAL COURT

 

FRANKLIN EQUITIES, LLC and FE POTASH 100, LLC,

 

Plaintiffs

 

v.

 

STEVEN NOCCO, KIMBERLY O’BRIEN, CARYN DECARTERET, THOMAS DELMORE, and STEVEN
O’NEIL, as they are members of the TYNGSBOROUGH PLANNING BOARD, and POTASH
PROPERTIES, INC,

 

Defendants

    

 

 

 

 

No. 2015 Misc. 000097 (Foster, J.)

JOINT MOTION TO STAY PROCEEDINGS

Franklin Equities, LLC, FE Potash 100, LLC, and Potash Properties, Inc. hereby
jointly move to stay the proceedings in this matter. In support thereof, the
parties state that they have entered a settlement agreement which includes the
dismissal of this action. Under that agreement, the dismissal will be filed with
the Court contemporaneously with the closing of the sale of Sycamore’s property,
which the parties expect will occur within the next few months.

 

Franklin Equities, LLC

By its attorneys

   

Assented to by

Steven Nocco, Kimberly O’Brien, Caryn Decarteret,

Thomas Delmore, and Steven O’Neil, as they are

members of the TYNGSBOROUGH PLANNING

BOARD.

Daniel C. Hill (BBO #644885)     By their attorneys,

Pater J. Cura (BBO #564195)

Of Counsel

HILL LAW

   

 

43 Thorndike Street

Cambridge, MA 02141

(617) 494-8300

dhill@danhilllaw.com

   



--------------------------------------------------------------------------------

FE Potash 100, LLC

By its attorneys

   

Potash Properties, Inc.

By its attorneys

 

   

 

Daniel C. Hill (BBO #644885)

Pater J. Cura (BBO #564195)

Of Counsel

HILL LAW

43 Thorndike Street

Cambridge, MA 02141

(617) 494-8300

dhill@danhilllaw.com

   

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon each
party appearing pro se and upon the attorney of record for each other party, by
first class mail this      day of             , 2015, at the following
addresses:

 

Franklin Equities, LLC and

FE Potash 100, LLC

Daniel C. Hill (BBO#644885)

Peter J. Cura (BBO#564195

Hill Law

43 Thorndike Street

Cambridge, MA 02141

    

Tyngsborough Planning Board

c/o Elkin McCallum

    

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

Reduced-size copy of Approval Not Required Plan

prepared by Land Engineering and Environmental Development

dated February 14, 2015

(Attached)

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

The uses set forth in the following lists shall have the meanings ascribed to
them in the Town of Tyngsborough Zoning Bylaw, as amended through June 30, 2014.

“Non-Appealable / Allowed” Permissible Uses:

Recreation

Post Offices

Retail Store Less Than 5,000 G.S.F.

Retail Store More Than 5,000 G.S.F.

Professional Offices Less Than 15,000 G.S.F.

Professional Offices More Than 15,000 G.S.F.

Restaurant

Restaurant – Fast Food

Hotel, Inn or Motel

Lodge or Club

Personal Services

General Services

Studio

Building Trade Shop, provided that such principal use is for plumbers,
electricians, finish carpenters or other similar trades that provide services
related to the construction or improvement of the interior of buildings, and
further provided that such principal use is confined indoors and would not
represent a heavy/industrial use.

Commercial Recreation, provided that such use is limited to Phase II or Phase
III as shown on the Layout Plan, and provided further that this shall not
include activities, events or performances where the participants in such events
(i.e., athletes, performers, artists, etc.) are compensated, and the public is
invited to attend (whether for an admission fee or not) (i.e., an athletic
event, a concert, etc.). Stadiums, arenas, and similar facilities and any use in
which guns or archery instruments are discharged are specifically not allowed.
An athletic field or facility, which individuals pay a fee to use, and where the
attendance by spectators is purely incidental to the commercial use of the field
or facility by the participants, is allowed.

Commercial and Trade School

Amusement Facility Indoor

Light Manufacturing, provided that such principal use is confined indoors

Light Industrial Office/R&D

Farmer’s Markets, Farm Stands, Etc.

“Appealable / Not allowed” Permissible Uses:

Correctional Facility

Cemetery

Commercial Kennel

Airport/Heliport

Rifle Range

Commercial Breeding Facility

Commercial Broadcast Facility

Construction Yard

Lumber Yard

 

I-1



--------------------------------------------------------------------------------

Zoo

Waste Treatment (other than such treatment facilities as may be necessary and
approved to service an allowed use on any lot)

Waste Recovery

Waste Transfer Facility

Slaughterhouse and Similar Facility

Truck Terminal

Non-municipal dump or salvage materials yard

Solid Waste Disposal

Adult Entertainment Establishments

Wind energy facility (wind farm)

Any other use not permitted under the Zoning Bylaw or not listed as
“Non-Appealable” above

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

Layout Plan

(Attached)

 

J-1